DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 10-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s provided reference of Ozawa masahiro (JP2007268154).
Ozawa discloses an X-Ray system for circulatory organ that shows all the limitations recited in present claims 1, and 10-12, including the feature of obtains moving image data captured by a radiographic imaging apparatus (See the X-Ray system shown in the abstract of Ozawa), the feature of causes a display to display a moving image based on the moving image data, and specifies a part of the moving image data that is to be output to an external device (Examiner notes that such a feature would also be present in the cited reference since Ozawa discloses the capability of extracting some images from the original generated images for the purpose of outputting the same to an external storage device in accordance with some prescribed criteria as described in Ozawa’s abstract), the feature of an image processor that performs image processing on the part of the moving image data, wherein the hardware processor outputs, to the external device, the part of the moving image data on which the image processing has been performed by the image processor as specified in the present claims 1, and 10-12. (It is noted that such a processing capability for processing the image data would necessarily be present in the cited reference of Ozawa in order to properly process and transmit the image to the external storing device so as to correctly/effectively record the transmitted image data as disclosed in Ozawa’s abstract).
With regard to claims 2-3, the feature of specifying the part by determining a first frame and a last frame of the part as specified in claim 2, and of determining a clipping region as specified in claim 3, would inherently be present in the cited reference of Ozawa since Ozawa already discloses the capability of extracting some images among the original generated images for transmitting to the external storage device and prohibiting outputting of some images to be transmitted to the external storage device as disclosed in Ozawa’s abstract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited reference of Ozawa in view of Official Notice.
Ozawa discloses an X-Ray system for circulatory organ system that shows substantially the same limitations recited in claim 8, including the feature of generating image data. (See the above rejection of claim 1).
Ozawa fails to specifically disclose the feature of compressing the image data as specified in the present claim 8.
Examiner takes Official Notice in that it is notoriously well known in the recording art to compress image data before recording the same on a recording medium as suggested in the prior art.
It would have been obvious to one skilled in the art to modify the Ozawa’s apparatus wherein the transmitting means provided thereof would incorporate the capability of compressing the image data before transmitting the same to the external storage device so as store compressed image data thereof as suggested in the prior art. Examiner has taken Official Notice. The motivation is to increase the storage capacity of the external storage device as suggested in the prior art.
Allowable Subject Matter
Claims 4-7, 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-4408555-B2 discloses an Image and information processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        May 5, 2022.